            Case 21-30526                Doc 4         Filed 09/19/21 Entered 09/20/21 00:25:46                                     Desc Imaged
                                                       Certificate of Notice Page 1 of 2
                                                               United States Bankruptcy Court
                                                              Western District of North Carolina
In re:                                                                                                                 Case No. 21-30526-jcw
Getchell Development Co.                                                                                               Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0419-3                                                  User: AutoDkt                                                               Page 1 of 1
Date Rcvd: Sep 17, 2021                                               Form ID: 273                                                               Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Sep 19, 2021:
Recip ID                 Recipient Name and Address
db                     + Getchell Development Co., 400 Gilead Road #1965, Huntersville, NC 28078-6899

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Sep 19, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on September 17, 2021 at the address(es) listed
below:
Name                               Email Address
A. Burton Shuford
                                   bshuford@abshuford.com
                                   noticesonlynothingelse@gmail.com;abs@trustesolutions.net;aburtonshufordattorneyatlaw@jubileebk.net;sblack@abshuford.com

Jeffrey G. Dalrymple, P.A.
                                   on behalf of Debtor Getchell Development Co. jdalrymple@matthewsattorneys.com jeffgdal@gmail.com


TOTAL: 2
      Case 21-30526              Doc 4        Filed 09/19/21 Entered 09/20/21 00:25:46                       Desc Imaged
                                              Certificate of Notice Page 2 of 2
                                            UNITED STATES BANKRUPTCY COURT
                                               Western District of North Carolina
                                                      Charlotte Division

                                                         Case No. 21−30526
                                                             Chapter 7




In Re: Debtor(s) (name(s) used in the last 8 years, including married, maiden, trade, and address):
      Getchell Development Co.
      400 Gilead Road #1965
      Huntersville, NC 28078
      Social Security No.:
      Debtor EIN:
      26−1576943




                                      NOTICE OF DEFICIENT FILING

NOTICE IS HEREBY GIVEN that the petition filed on behalf of the above−referenced debtor(s) did not include
the following items:

         Form 206 − Non−Individual Summary of Schedules
         Schedule A/B − List Property post 12−1
         Schedule D − Secured Claims
         Schedule E/F − Claims post 12−1
         Schedule G − Executory Contracts
         Schedule H − Co−Debtors
         Declaration Concerning Schedules
         Statement of Financial Affairs
         Fee Disclosure Statement
         Corporate − Partnership Resolution



FURTHER NOTICE IS GIVEN that if the above−referenced items are not filed with the Clerk of this Court within
the time set forth in the Federal Rules of Bankruptcy Procedure and the Local Bankruptcy Rules of this Court, this
case will be subject to dismissal by the Court.



Dated: September 17, 2021                                                                     Steven T. Salata
                                                                                              Clerk of Court


Electronically filed and signed (9/17/21)
